o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date date number release date conex-137574-12 uil the honorable frank r wolf member u s house of representatives park center road suite herndon va attention ------------------- dear congressman wolf this letter is in response to your inquiry dated date on behalf of your constituent --------------------- of --------------------------------------------- -------------asked whether a person can be an employee and an independent_contractor simultaneously for the same company when working as a professional consultant on two separate consulting projects i hope the following general information on the factors the irs uses to determine whether an individual is performing services as an employee or an independent_contractor is helpful in addressing ---------------question the irs looks to the provisions of the internal_revenue_code the code to determine who is an employee subject_to federal employment_taxes code sec_3121 defines an employee as any individual who under the common_law rules applicable in determining the employer-employee relationship has the status of an employee whether an individual is an employee under the common_law rules is a question of fact to be determined after considering the facts and circumstances in a particular case individuals can find guidance for determining that status in two similar sections of the applicable employment_tax regulations sec_31_3121_d_-1 relating to the federal_insurance_contributions_act fica and sec_31_3401_c_-1 relating to federal_income_tax withholding sec_31_3121_d_-1 of the regulations provides that the relationship of employer- employee exists when the person for whom the services are performed has the right to direct and control the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is conex-137574-12 accomplished the employer does not necessarily have to actually direct or control the manner in which the services are performed it is sufficient if he or she has the right to do so sec_31_3401_c_-1 of the regulations has a similar provision sec_31_3121_d_-1 of the regulations provides that if the relationship of an employer and employee exists the designation or description of the relationship by the parties as anything other than that of employer and employee is immaterial thus if an employer-employee relationship exists it is of no consequence that the employee is designated as partner co-adventurer agent independent_contractor or the like in determining whether an individual is an employee or an independent_contractor under the common_law rules we must consider all evidence of control or autonomy in doing so we examine the relationship of the worker and the business relevant facts generally fall into three categories of evidence behavioral controls financial controls and the relationship of the parties behavioral controls are evidenced by facts that illustrate whether the service_recipient has a right to direct or control how the worker performs the specific tasks for which he or she is hired these facts include the provision of training the issuance of instruction or the completion of an evaluation financial controls are evidenced by facts that illustrate whether the service_recipient has a right to direct or control the financial aspects of the worker’s activities these factors include the method of payment the worker’s opportunity for profit or loss and whether a worker has made a significant investment incurred unreimbursed expenses or otherwise makes services available to the relevant market the relationship of the parties is generally evidenced by the parties’ agreements and actions with each other including facts that show not only how they perceive their own relationship but also how they represent their relationship to others these facts include the intent of the parties as expressed in written contracts the provision of or lack of employee_benefits the right of the parties to terminate the relationship the permanency of the relationship and whether the services performed are part of the service recipient’s regular business activities if an employer-employee relationship exists the employee is generally subject_to fica_taxes more commonly known as social_security and medicare_tax and income_tax_withholding an employer has an obligation to withhold and report these taxes deposit the withheld taxes with the government and provide a form_w-2 wage and tax statement to the employee and to the social_security administration reporting the wages paid and the taxes withheld conex-137574-12 in instances where an individual provides services in two separate roles to the same business the irs examines separately the relationship between the worker and the business for each performance of services just as with any examination of worker status we examine each relationship based on facts that fall into the three categories of evidence explained above-behavioral controls financial controls and relationship of the parties if an employer-employee relationship is found with regard to performance of services for only one role of the worker remuneration with regard to only those specific services is subject_to all fica and income_tax_withholding requirements under the code if an employer-employee relationship is found for both roles then remuneration for all services performed by the worker for the business are subject_to_withholding requirements under the code a business may file form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding to request an irs determination of the status of a worker including a class of workers as an employee or an independent_contractor if the firm is requesting a determination for a particular class of worker it should complete the form for one individual who represents the class whose status is in question this letter provides only general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2012_1 sec_2 2012_1_irb_1 pincite date i hope this information is helpful if you have any questions please contact ---------------- ------------ of my staff at ------------------- sincerely victoria a judson division counsel associate chief_counsel tax exempt government entities
